On the court’s own motion this appeal is set down for reargument at the October Term of this court (beginning September 24th). The reargument will be limited, however, to the following matters: (1) The nature of the property, real or personal, which constituted the corpus of the trust at the time of its creation by the donor *904of the power; and (2) what effect, if any, the amendment of section 11 of the Personal Property Law by chapter 229 of the Laws of 1929 has upon the construction of the trust here involved. Prior to the reargument the parties are directed to file a stipulation, or a supplemental record as to the additional facts, and supplemental briefs as to the law. Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ. [See 270 App. Div. 818.]